Citation Nr: 1746016	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the Veteran also appealed multiple issues from the August 2010 rating decision that are not properly before the Board including entitlement to service connection for bilateral hearing loss, hypercholesterolemia, and diabetes mellitus as well as entitlement to a total disability rating due to individual unemployability (TDIU).  The RO granted service connection for the bilateral hearing loss, and, therefore, the Veteran has been granted his complete prayer of relief in this regard.  

Additionally, the Veteran withdrew the issues of entitlement to service connection for hypercholesterolemia and diabetes mellitus as well as entitlement to TDIU at a hearing before a decision review officer in August 2013.  The withdrawal became effective upon receipt of the request by the Agency of Original Jurisdiction (AOJ), because the request was received prior to the transfer of claims file to the Board.  As such, the claims are deemed withdrawn and the Board does not have jurisdiction over them.  Additionally, the Board notes that while the Veteran attempted to reinstate his withdrawn claims, the request was not received within one year of notification of the August 2010 rating decision; and, therefore, the RO properly denied the Veteran's request to reinstate the withdrawn claims in March 2014.  

Until an appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  38 C.F.R. § 20.204.  Here, the withdrawal was received at the August 2013 informal DRO hearing.  Moreover, a withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn; but such may be done only if such filings would be timely under these rules if the appeal withdrawn had never been filed.  Here, the Veteran's rating decision had been issued in August 2010.  As such, at the moment he withdrew his claims in 2013, there was no time remaining to refile the notice of disagreement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The Veteran does not have a diagnosis of PTSD; and competent evidence has not established that a current acquired psychiatric disability either began during or was otherwise caused by his military service or was proximately due to or caused by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD and depression.  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  

Additionally, service connection for PTSD has its own requirements.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or a psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran's treatment records are silent for reports of, or treatment for, an acquired psychiatric disorder.  The Veteran was evaluated as psychiatrically normal in his service separation examination.  In a survey of medical history provided contemporaneously with the Veteran's separation examination, the Veteran specifically denied having then, or having ever had, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

The Veteran underwent a VA examination in April 1963.  The examination was silent for reports of or treatment for psychiatric problems, and the Veteran was evaluated as psychiatrically unremarkable.

The Veteran continued to serve in the reserves after separation of service, and, as a result, he continued to undergo medical examinations and provide surveys of medical history as late as March 1975.  These additional records are likewise silent for psychiatric symptoms, and the Veteran was consistently evaluated as psychiatrically normal.
The record is silent for multiple decades thereafter until March 2010 when the Veteran filed a claim for service connection for PTSD.

In June 2013, the Veteran reported to the VA that he had a diagnosis of depression which he contended was caused by his bilateral hearing loss.  The Veteran reiterated this contention in an August 2013 written statement.  However, the Veteran has not pointed to any medical evidence which even suggested such a connection.

The Veteran participated in a personal hearing before a decision review officer in August 2013 at which he reported having been diagnosed with anxiety, depression, and PTSD, and suggesting that his psychiatric condition was due to his service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in September 2013.  The Veteran reported that he first sought treatment in June 2013.  The Veteran indicated that his current symptoms included trouble sleeping, worry over physical conditions, and frustration  with his physical limitations.  The examiner opined that the Veteran's symptoms did not meet the criteria for PTSD, but the examiner did diagnose him with depression.  However, the examiner opined that the Veteran's depression was less likely than not proximately due to or caused by any service connected disability, because a temporal relationship between a neuropsychiatric disorder and a service-connected condition had not been establish.

Additionally, the Board notes that the treatment records associated with the claim's file from March 2010 to present are silent for reports of or treatment for an acquired psychiatric disorder.

The weight of the evidence indicates that the Veteran is not entitled to service connection for PTSD, because a September 2013 VA examination indicated that the Veteran did not have a diagnosis of PTSD; and no other competent medical evidence of record includes a diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis of PTSD, the Veteran lacks the evidence necessary to substantiate his claim for service connection for PTSD.

The Veteran does have a diagnosis of an acquired psychiatric disorder other than PTSD (in this case depression), and, therefore, the Board must consider whether the Veteran meets the criteria for service connection for this condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed below however, the Veteran does not meet the criteria for service connection for this condition either.

The Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD.  The Veteran underwent a VA examination in September 2013.  The examination indicates that the Veteran's depression was not proximately due to or caused by a previously service-connected disability, and there is no competent medical evidence of record even suggesting that a service-connected disability caused the Veteran's acquired psychiatric disorder.  

Likewise, the evidence does not suggest that an acquired psychiatric disability manifested during service, because the Veteran was not diagnosed until 2013; and a VA examination the year after separation of service indicated that the Veteran was psychiatrically unremarkable.  Furthermore, medical examinations conducted during the Veteran's reserve service indicated that the Veteran was psychiatrically normal as late as 1975.  

Finally, there is no competent medical opinion of record suggesting that a medical nexus exists between and in-service incurrence and a current diagnosis of an acquired psychiatric disorder.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that service connection is not warranted for his acquired psychiatric disability, he is not considered competent (meaning medical qualified) to address the etiology of the acquired psychiatric disability.  As such, his opinion is insufficient to provide the requisite nexus. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between an acquired psychiatric disorder and the Veteran's period of active service.  Additionally, the evidence of record does not suggest that the Veteran's acquired psychiatric disorder is proximately due to or caused by a previously service-connected disability.  As such, entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder to include PTSD and depression is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


